RULEY, JUDGE:
Claimant entered into a contract to build a fence around the respondent’s Tyler County Office in Sistersville, West Virginia. The claimant’s bid of $5,200.00 was based on a diagram furnished by the respondent which showed only half of the property involved. As a result, the claimant had to use eight more terminal posts than were contemplated for which it claims $752.00.
The failure of the claimant to include the terminal posts in its bid was based on the incomplete information provided by the respondent. When it became apparent that additional terminal posts were necessary, the claimant informed the *443respondent of this fact. There was no action on respondent’s part, so the claimant bought and installed the posts at its own expense to complete the project. To deny the claim would unjustly enrich the respondent for its own mistake. The Court therefore grants an award in the amount sought.
Award of $752.00.